Case 3:19-cv-03770-WHO Document 239-11 Filed 09/02/20 Page 1 of 18




               EXHIBIT 5
              (REDACTED)


      REDACTED VERSION OF
     DOCUMENT FILED UNDER
             SEAL
Case 3:19-cv-03770-WHO Document 239-11 Filed 09/02/20 Page 2 of 18
     Case 3:19-cv-03770-WHO Document 239-11 Filed 09/02/20 Page 3 of 18

                   CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                          1

1                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2

 3    ILLUMINA INC, and
      ILLUMINA CAMBRIDGE LTD.,
 4
                      Plaintiffs,
 5
                                          Case No.
 6        v.                              3:20-cv-01465-WHO
 7
      BGI GENOMICS CO., LTD,
 8    BGI AMERICAS CORP,
      MGI TECH CO., LTD,
 9    MGI AMERICAS INC., and
      COMPLETE GENOMICS INC.,
10
11                Defendants.
      _______________________________)
12
13             CONFIDENTIAL - ATTORNEYS' EYES ONLY

14      VIDEOTAPED DEPOSITION OF DAVID BLACKBURN, PH.D.

15                     APPEARING REMOTELY FROM
16                          WASHINGTON, D.C.

17

18                            April 22, 2020

19                              10:30 a.m.

20

21

22    Reported by:      Lori J. Goodin, RPR, CLR, CRR,

23                      RSA, California CSR #13959

24    APPEARING REMOTELY FROM WASHINGTON, D.C.

25    Job No:     2020-84545

          www.LexitasLegal.com/Premier      Lexitas      888-267-1200
     Case 3:19-cv-03770-WHO Document 239-11 Filed 09/02/20 Page 4 of 18
                      David Blackburn, PH.D. - April 22, 2020
                    CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                          49

1     BY MR. REINES:
 2             Q.      Is it on your screen?

 3             A.      Well, my screen timed out, so now I
 4    can't see anything on my screen, so it is just

 5    black.

 6             Q.      Pardon me.      In terms of the cost of
 7    sequencing, from Illumina, going down, how do you

 8    distinguish whether the extent of that is from

 9    price competition with competitors versus other
10    factors?
11             A.      Well, I think in the first instance

12    you would look at what happens to the prices of
13    the equipment.

14                     If the gene sequencing price is

15    going down, but the price of the equipment is
16    unchanged, then, you know, I don't think there

17    is -- then there is no price erosion.              Right?

18                     You haven't even had price erosion.

19    Prices are the same.         The throughput is

20    increasing.      Technology is improving and that is

21    what is driving the price of sequencing down.

22                     But, if you have prices of the

23    equipment changing, you know, there is a lot of

24    different ways you can do it.

25                     It is going to depend on the

          www.LexitasLegal.com/Premier      Lexitas      888-267-1200
     Case 3:19-cv-03770-WHO Document 239-11 Filed 09/02/20 Page 5 of 18
                      David Blackburn, PH.D. - April 22, 2020
                    CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                          50

1     particulars in the case, you know, two years from
 2    now or a year and a half from now or whenever we

 3    are at trial and what has come up in discovery.
 4                     But, in general, you are going to

 5    take advantage of differences in competition.

 6                     So, again these are all
 7    possibilities.       I don't know what the right

 8    approach would be.

 9                     But, one possibility is you would
10    look at customers where there is direct
11    competition versus customers where there is not

12    direct competition.
13                     You might make, you might need to --

14    you know, that could be done on sort of customer

15    by customer basis, particularly if there is not
16    many customers that defendants compete for.

17                     There are econometric techniques

18    that you can use, linear regression and things

19    like that, where you can suss out -- you know,

20    you can measure different changes in the market

21    and use those to differentiate which of those are

22    driving changes in prices over time.

23                     I mean, like I said, I don't know

24    which one is going to be the right approach.

25                     But, those are the sorts of things

          www.LexitasLegal.com/Premier      Lexitas      888-267-1200
     Case 3:19-cv-03770-WHO Document 239-11 Filed 09/02/20 Page 6 of 18
                      David Blackburn, PH.D. - April 22, 2020
                    CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                          51

1     you would look at or you would consider at least
 2    as the way to go.

 3                     Again, that is establishing -- that
 4    is assuming there is price erosion.             Again, there

 5    might not be.       But, again, we will know.

 6             Q.      When you say we will know, is that
 7    using one of those methods that you have just

 8    described?

 9             A.      Yeah, I mean, that is not an
10    exhaustive list.        Those are the two that jump to
11    mind as potential approaches.

12                     But, yeah, it might be those.           It
13    might be something similar.           It might be

14    something -- it might be something else that is

15    not popping in my head right now.
16                     But, distinguishing, first

17    identifying whether or not there are price

18    changes or price drops.

19                     And then distinguishing whether

20    those are due to competition from what is

21    ultimately held to be patent infringement or due

22    to other factors is, you know, sort of run of the

23    mill stuff for calculating damages and

24    calculating price erosion.

25             Q.      Okay.    Good.

          www.LexitasLegal.com/Premier      Lexitas      888-267-1200
     Case 3:19-cv-03770-WHO Document 239-11 Filed 09/02/20 Page 7 of 18
                      David Blackburn, PH.D. - April 22, 2020
                    CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                          71

1     is something that you could look on a
 2    case-by-case basis, particularly in this case

 3    where we are going to have, by all
 4    specifications, only a small number of places

 5    where defendants are seeking to compete.

 6                     That you could then do something
 7    similar and look on a case-by-case basis to

 8    identify price erosion.

 9             Q.      And that is the assumption that --
10             A.      Part of everything that I spoke
11    before, about how one would calculate price

12    erosion then.
13             Q.      And is it your belief that the only

14    instances of price erosion would be where the

15    infringing product is actually being considered
16    by the purchaser?

17                     MS. SCOTT:      Objection, vague.

18                     THE WITNESS:      No, I don't think I

19    said that.

20    BY MR. REINES:

21             Q.      Okay.    What are the circumstances in

22    which you would expect to see price erosion based

23    on the many price erosion opinions that you have

24    given, outside of a customer that is actively

25    considering both products?

          www.LexitasLegal.com/Premier      Lexitas      888-267-1200
     Case 3:19-cv-03770-WHO Document 239-11 Filed 09/02/20 Page 8 of 18
                      David Blackburn, PH.D. - April 22, 2020
                    CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                          72

1                      MS. SCOTT:      Objection.

 2                     THE WITNESS:      Well, we could see

 3    what happens.       So, trying to predict or expect
 4    is -- you know, there is no point in that.

 5                     We will see what happens.          But, what

 6    might happen, for example, is Illumina might
 7    decide that they are going to lower prices across

 8    the board because of competition.

 9                     From everything that I understand,
10    there is a pricing committee at Illumina that has
11    regular meetings and talks about pricing of

12    products.
13                     And if they are going to lower

14    prices across the board even to customers who are

15    not approaching Illumina and saying that there is
16    an alternative that they are thinking about

17    turning to, that that would show up in

18    discussions and decisions made by the pricing

19    committee.

20                     So, that would be one place to look

21    to see whether that sort of thing happened.

22                     But, again, we will see.

23    BY MR. REINES:

24             Q.      What would be the other places to

25    look?

          www.LexitasLegal.com/Premier      Lexitas      888-267-1200
     Case 3:19-cv-03770-WHO Document 239-11 Filed 09/02/20 Page 9 of 18
                      David Blackburn, PH.D. - April 22, 2020
                    CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                          73

1              A.      I don't know.      We will see when,

 2    when it happens.        We will see how it happens, but

 3    that is the obvious place to look to me.
 4             Q.      And would you expect customers that

 5    are not seriously considering purchasing a

 6    competing system to use the fact of the competing
 7    system in the market in an individualized

 8    negotiation?

 9                     MS. SCOTT:      Objection, vague.
10                     THE WITNESS:      I mean, I wouldn't
11    expect it one way or another.           They might or they

12    might not.
13                     Again, we will see it in the data.

14    We will see it in the documentation.             We will be

15    able to look at the pricing.           Again, whether it
16    is through econometric analyses or case-by-case

17    analyses or some combination of the two or some

18    other approach, to be able to identify what has

19    happened to prices and why that has happened.

20    BY MR. REINES:

21             Q.      And what is the other competing

22    approach, other than econometrics and case by

23    case?

24             A.      I mean, I would just refer to you

25    the previous answer.         Those are the two that jump

          www.LexitasLegal.com/Premier      Lexitas      888-267-1200
     Case 3:19-cv-03770-WHO Document 239-11 Filed 09/02/20 Page 10 of 18
                       David Blackburn, PH.D. - April 22, 2020
                     CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           74

1      out to me right now.
 2                      But, I don't want to close off the

 3     possibility, if this trial moves forward, if the
 4     defendants enter, that those are the only two

 5     possible approaches.

 6              Q.      I'm just asking you as someone --
 7     you say you have done many price erosion

 8     analyses.     What other analysis have you used,

 9     other than case by case and econometrics?
10              A.      I mean, those are -- I don't know
11     that there is more that I have done.             But, again,

12     it is like, it has been a long time, so I don't
13     know.

14              Q.      What do you mean it has been a long

15     time?    When is the last time you did a price
16     erosion analysis?

17              A.      I mean, I have been doing them for

18     years.    So, if I did something 11 years ago, I

19     don't know, I don't remember.

20              Q.      The only two methods you can

21     identify right now is, for the calculation of

22     price erosion is case by case or econometrics or

23     a hybrid of both.       Is that correct?

24              A.      As I sit here right now, yeah, I

25     think that is correct.

          www.LexitasLegal.com/Premier       Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-11 Filed 09/02/20 Page 11 of 18
                       David Blackburn, PH.D. - April 22, 2020
                     CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           75

1               Q.      And econometrics you refer to linear

 2     regressions; is that correct?

 3              A.      I did.
 4              Q.      Any other techniques you would use

 5     in the econometrics method that you are referring

 6     to?
 7              A.      I don't think so.       I mean that tends

 8     to be what I think of when I use the word,

 9     econometrics.
10                      You know, linear regressions have a
11     wide range of different approaches within them.

12                      But, I mean, I suppose it is
13     possible you can do nonlinear analyses.              I don't

14     think you would need to in a case like this, but

15     it is possible.
16                      But, that is sort of what I had in

17     mind.

18              Q.      Okay.    When you say sort of what you

19     had in mind, was that actually what you had in

20     mind?

21              A.      Well, I mean, again, like I said,

22     there are things beyond linear regression.               You

23     could do nonlinear regressions, things like that.

24                      So, I think sort of, what I had in

25     mind is as imprecise as it sounds.              That is the

          www.LexitasLegal.com/Premier       Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-11 Filed 09/02/20 Page 12 of 18
                       David Blackburn, PH.D. - April 22, 2020
                     CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           76

1      precise answer.
 2              Q.      And have you done nonlinear

 3     regressions for price erosion?
 4              A.      I don't know.

 5              Q.      When you say you don't know, you

 6     just don't remember one way or the other; is that
 7     correct?

 8              A.      That's correct.       I don't think so,

 9     but I couldn't close off the possibility.
10              Q.      And would your linear regression
11     econometrics analysis be able to value the

12     non-price terms?
13              A.      Again, I think if you can identify

14     the non-price terms, then you can place a value

15     on them.
16                      If you can place a value on them,

17     then you should be able to use, again whatever

18     the technique is, use those to differentiate what

19     is going on and why.

20              Q.      And, for example, cooperation on

21     additional, other research programs, how would

22     you place a value on that?

23              A.      I mean, as I sit here I couldn't

24     tell you.     I haven't seen the contract.           I don't

25     know what are in those terms.

          www.LexitasLegal.com/Premier       Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-11 Filed 09/02/20 Page 13 of 18
                       David Blackburn, PH.D. - April 22, 2020
                     CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           77

1                       But, people value terms and

 2     contracts all of the time.          So, I don't see why

 3     there is any reason to think why you wouldn't be
 4     able to value those sorts of terms.

 5              Q.      So, your general assumption is that

 6     virtually all contract terms are going to have a
 7     price that you quantify when you get excellent

 8     people like NERA to do it, correct?

 9              A.      I mean, I am not sure that I would
10     say it in that sarcastic way that you did, but --
11              Q.      No, let me stop you there.

12                      Obviously, I didn't imply well,
13     obviously he works for NERA.           There is nothing

14     sarcastic.

15                      You misunderstood me.          Let me re-ask
16     the question.

17                      Your view is that with sophisticated

18     damages experts, that they can put a price value

19     on virtually any negotiated contract terms; is

20     that correct?

21              A.      So, I guess here is how I would say

22     it.   It might not be a damages expert.             It might

23     be an expert in some other field.

24                      So, I think that it is always true

25     that there is some monetary value that you could

          www.LexitasLegal.com/Premier       Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-11 Filed 09/02/20 Page 14 of 18
                       David Blackburn, PH.D. - April 22, 2020
                     CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           78

1      attach to a contractual term.
 2                      If you and I are having a

 3     negotiation and I want to enter some term and you
 4     don't want to enter that term, there is an amount

 5     of additional money I could pay you to get you to

 6     accept that term.
 7                      And there is some amount of

 8     additional discount that you could give me to get

 9     me to give up that term.
10                      With a number of different
11     contracts, some of which have those terms, some

12     of which don't, you certainly could be able to
13     identify how the price changes, depending on

14     whether those terms are in there or not in there.

15                      So, that is one way you could get
16     at it.

17                      And, it is also something that could

18     be the -- potentially be the subject of expert

19     testimony from a non-damages expert.

20              Q.      And part of the basis for your

21     opinion that you believe damages are calculable

22     here is because whatever the terms are in the

23     supply agreements that Illumina negotiates, you

24     think that sophisticated experts of whatever

25     discipline would be able to put a price number on

          www.LexitasLegal.com/Premier       Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-11 Filed 09/02/20 Page 15 of 18
                       David Blackburn, PH.D. - April 22, 2020
                     CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           79

1      it; is that correct?
 2              A.      I mean, this comes back to the

 3     question of whether or not these changes are
 4     likely to exist in the first place.

 5                      I'm not sure that they are.          There

 6     is certainly nothing in the PI motion or in
 7     Mr. Van Oene's testimony or his declaration that

 8     says this is a type of harm that is going to

 9     happen.
10                      So, it is not something that prior
11     to right now when you have been asking me, that I

12     spent any time thinking about it.
13              Q.      Okay.

14              A.      So, if that is likely to happen and

15     there is an argument and evidence before that it
16     is likely to happen, then I would think about it

17     more.

18                      But, in general, the idea that we

19     can quantify contract terms, I think that is

20     generally true.

21              Q.      I believe you stated that the

22     expected sequencer placements for defendants for

23                                                          Is that

24     correct?

25              A.      That is what I said earlier.          I

          www.LexitasLegal.com/Premier       Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-11 Filed 09/02/20 Page 16 of 18
                       David Blackburn, PH.D. - April 22, 2020
                     CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           98

1      help overcome some of those and lead to do some
 2     research to potentially -- that could generate

 3     sales in the future.
 4                      But, I think the general principle

 5     is that it is essentially -- it is a marketing --

 6     what you might classify as a marketing strategy.
 7                      That you give the product to people

 8     who will use it.       And that will help you grow

 9     sales in the future.        That is an investment.
10     BY MR. REINES:
11              Q.      And in terms of the -- is it your

12     belief that you could quantify the expansion of
13     sales that would result from a KOL site?

14              A.      I mean we will see the sales.           So, I

15     don't think it should be hard to quantify it.
16              Q.      And when you say we will see the

17     sales and it shouldn't be hard to quantify, can

18     you explain what that -- or whatever I guess you

19     would call it, the straightforward method would

20     be?

21              A.      Well, I mean I think you could

22     just -- I don't understand the question.

23                      You just see them.       The sales are

24     made.    There will be records of it and you will

25     see that the records exist and see the sales.

          www.LexitasLegal.com/Premier       Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-11 Filed 09/02/20 Page 17 of 18
                       David Blackburn, PH.D. - April 22, 2020
                     CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                           99

1                       I'm not sure I understand the

 2     question.

 3              Q.      But, let's say there is 100 sales in
 4     the year.

 5                      How would you be able to tie which

 6     of those sales contributed to by the presence of
 7     a KOL with the research and barriers that are

 8     appropriate?

 9              A.      I mean again, as I sit here, I can't
10     tell you exactly how you would distinguish it
11     from sales that would have been made otherwise.

12                      You would do the same sorts of
13     things that we talked about before in terms of

14     case-by-case analyses or econometric analyses, in

15     order to identify the different factors that
16     happen at different times and how they flow into

17     customers' decisions.

18              Q.      Can you be any more specific than

19     that?

20              A.      Not until we see what happens, no.

21              Q.      Do you have any idea whether KOL

22     sites in the United States would contribute to

23     increased sales for defendants outside of the

24     United States?

25              A.      Sorry.    I got the end of the

          www.LexitasLegal.com/Premier       Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-11 Filed 09/02/20 Page 18 of 18

                   CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                        157

1                   CERTIFICATE OF COURT REPORTER

 2     UNITED STATES OF AMERICA )

 3     DISTRICT OF COLUMBIA            )
 4               I, LORI J. GOODIN, a Certified Shorthand

 5     Reporter do hereby certify:

 6               That prior to being examined, the witness
 7     in the foregoing proceedings was by me duly sworn

 8     to testify to the truth, the whole truth, and

 9     nothing but the truth.
10               That said proceedings were taken remotely
11     before me at the time and places therein set

12     forth and were taken down by me in shorthand and
13     thereafter transcribed into typewriting under my

14     direction and supervision;

15               I further certify that I am neither
16     counsel for, nor related to, any party to said

17     proceedings, not in any wise interested in the

18     outcome thereof.

19               In witness whereof, I have hereunto

20     subscribed my name.

21     Dated:    April 22

22

23                           ___________________________
                             Lori J. Goodin, RPR, CLR, CRR,
24                           RSA, California CSR #13959

25     My Commission expires May 14, 2021

          www.LexitasLegal.com/Premier       Lexitas     888-267-1200
